Citation Nr: 1137219	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-24 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent prior to October 26, 2010, and greater than 30 percent beginning December 1, 2011, for a right shoulder disorder.  

2.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinet part, denied service connection for sinusitis and a right shoulder condition.  

In February 2010 the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a hearing at the RO.  A transcript of the hearing is of record.

In May 2010 the Board remanded the Veteran's claims of service connection to the RO for additional development.  

A September 2010 rating decision granted service connection for a right shoulder strain, chronic, with a 10 percent evaluation, effective July 11, 2006, and a February 2011 rating decision assigned a 30 percent evaluation December 1, 2010.  The Veteran subsequently perfected an appeal to the Board regarding the evaluation assigned to his service connected right shoulder condition.  

In May 2011, the Veteran submitted additional evidence, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.





FINDINGS OF FACT

1.  In a May 2011 written statement, prior to the promulgation of a decision, the Veteran withdrew his claim of entitlement to an initial rating greater than 10 percent prior to October 26, 2010, and greater than 30 percent beginning December 1, 2011, for a right shoulder disorder.  

2.  The competent evidence of record shows that the Veteran had a pre-existing sinusitis disability that increased in severity during, and was aggravated by, his military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran concerning the issue of entitlement to an initial rating in excess of 10 percent prior to October 26, 2010, and in excess of 30 percent after December 1, 2011 for a right shoulder disorder have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).

2.  The criteria for service connection for sinusitis have been met.  38 U.S.C.A. §§ 1110, 1111, 1153 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for sinusitis.  During the February 2010 Board hearing he testified that he was accepted into service with a minimal sinus condition, but that his condition worsened due to being around pine trees while he was stationed at Fort Lewis, Washington.  


With regard to the right shoulder issue, the Board notes that in a May 2011 written statement, the Veteran withdrew his appeal of an initial rating greater than 10 percent prior to October 26, 2010, and greater than 30 percent beginning December 1, 2011, for a right shoulder disorder.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

As the Veteran has withdrawn his appeal with respect to the claim of entitlement to an initial rating greater than 10 percent prior to October 26, 2010, and greater than 30 percent beginning December 1, 2011, for a right shoulder disorder, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction of this issue and the issue of an initial rating greater than 10 percent prior to October 26, 2010, and greater than 30 percent beginning December 1, 2011, for a right shoulder disorder is dismissed.

Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).

Service connection may be granted for a disability on the basis of aggravation.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304, 3.306.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation if the pre service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).

Simply put, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If aggravation is established, then the burden shifts to the government to show a lack of aggravation by establishing, by clear and unmistakable evidence, that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

However, the presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

At the outset, it is noted that, giving the Veteran the benefit of the doubt, the competent medical evidence of record shows that he currently has a sinusitis disorder.  A May 2006 private treatment record notes that the Veteran has recurrent sinusitis and June 2007 private treatment records note that the Veteran was prescribed medications for sinusitis.  April 2007 and July 2010 VA examination reports indicate that the Veteran does not have sinusitis, however in a subsequent May 2011 statement from Dr. B.C., the Veteran's private physician, it is noted that the Veteran has been a patient of Dr. B.C.'s for twenty years and that he the Veteran experiences recurrent and chronic sinusitis attacks.  

At entrance into service, the February 1970 enlistment examination report notes that the Veteran reported having had, or then having, sinusitis.  Although clinical evaluation revealed that the Veteran had normal sinuses, the physician conducting the entrance physical noted that the Veteran had an allergies defect.  The clinical evaluation conducted during the February 1970 entrance examination notes only that the Veteran's sinuses were normal on examination, not that the Veteran did not have sinusitis.  

Thus, the Veteran had a pre-existing sinusitis condition noted at entry into service, is not presumed sound, and the issue is whether the sinusitis was aggravated in service beyond the natural progress of the disease.  See 38 C.F.R. § 3.304(b).
Service treatment records dated in January 1972 note that the Veteran had a sore throat and a history of sinusitis.  An impression of sinusitis was given.  An April 1972 service treatment record also notes that the Veteran had sinus drainage and a sore throat, and that he was given an assessment of mild sinusitis.  On separation from service in September 1972, the Veteran reported having had, or then having, ear, nose, or throat trouble, chronic or frequent colds, and hay fever.

The determinative issue is therefore, whether the Veteran's preexisting sinusitis was aggravated by service.  

In a May 2006 statement from Dr. J.W., the doctor noted that the Veteran is a patient of Dr. J.W.  Pursuant to the Veteran's history, he had previously been treated for allergies as a child.  During military service the Veteran served in a heavily wooded area in Washington state and his allergies progressively worsened.  A physical examination was performed and the physician noted a review of the Veteran's medical records.  She opined that the Veteran's chronic allergies and recurrent sinusitis was directly aggravated by his service time in Washington state.  

The May 2006 private medical opinion is based on an accurate history, a physical examination, and contains a cogent rationale for its conclusion that the Veteran's pre-existing sinusitis was aggravated by service.  It is therefore assigned great probative value.  There is no other competent evidence of record showing that the Veteran's sinusitis was not aggravated by, or increased in severity during, service.  Thus, at the very least, the evidence is in equipoise and any doubt is resolved in the Veteran's favor.

Accordingly, service connection for sinusitis based on aggravation of a pre-existing disability is warranted.

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   



ORDER

The claim of entitlement to an initial rating greater than 10 percent prior to October 26, 2010, and greater than 30 percent beginning December 1, 2011, for a right shoulder disorder is dismissed.  


Service connection for sinusitis is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


